Citation Nr: 1728399	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  11-17 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for status post lumbar fusion and diskectomy, thoracolumbar spine.  

2.  Entitlement to an initial rating in excess of 10 percent for left leg radiculopathy.  

3.  Entitlement to an initial rating in excess of 10 percent for status post ventral hernia repair.  

4.  Entitlement to an initial compensable rating for status post-surgery hemorrhoids prior to January 15, 2015, and in excess of 20 percent therefrom.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from March 25, 1986, through July 22, 1986.  She had numerous verified active duty for training (ACDUTRA) dates throughout 1989.  She also had active service from August 1990 to November 2009.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from June 2010 and August 2010 rating decisions of the Boise, Idaho, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In February 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A written transcript of the hearing has been prepared and incorporated into the evidence of record.  

In September 2014, the claims were remanded for evidentiary development and have now been returned to the Board for further appellate consideration.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  

The issue of entitlement to an initial rating in excess of 10 percent for a thoracolumbar spine disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on her part.


FINDINGS OF FACT

1.  The Veteran's left leg radiculopathy is manifested by no more than mild neurologic deficit.  

2.  The Veteran's postoperative residuals of hernia repair are presently manifested by no evidence of a recurrent hernia or the need for a supportive belt.  

3.  Prior to January 15, 2015, the Veteran's hemorrhoids were not shown to involve excessive redundant tissue; to be large, thrombotic or irreducible; to result in secondary anemia; or to involve fissures.  

4.  From January 15, 2015, the Veteran's hemorrhoids show persistent bleeding, and the Veteran is in receipt of the maximum schedular rating available for the condition.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for left leg radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.124a, Diagnostic Code (DC) 8521 (2016).  

2.  The criteria for an initial rating in excess of 10 percent for status post ventral hernia repair have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.114, DC 7339 (2016).  

3.  The criteria for an initial compensable rating for hemorrhoids prior to January 15, 2015, and in excess of 20 percent therefrom, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.114, DC 7336 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  VA has met its duty to notify for the claims decided herein.  Service connection for the issues on appeal was granted in June 2010 (left leg radiculopathy, and hernia repair and August 2010 (hemorrhoids).  The Veteran is now appealing the downstream issues of the initial ratings that were assigned.  Therefore, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1131 (Fed. Cir. 2007), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Moreover, it has not been argued that appropriate notice was not provided; and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of the claims at this time is warranted.  

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claims.  Thus, there is no prejudice to the Veteran in the Board's considering this case on its merits.  The Board finds the duty to notify provisions have been fulfilled, and any defective notice is nonprejudicial to the Veteran and is harmless.  

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claims decided herein, and the duty to assist requirements have been satisfied.  All available service treatment records (STRs) were obtained.  VA treatment records and private records are associated with the file.  The Board has reviewed the Veteran's statements/testimony and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  

The Veteran underwent VA examinations in 2010 and 2015 to obtain medical evidence as to the nature and severity of the service-connected conditions on appeal.  The Board finds that the VA examinations are adequate for rating purposes.  The examinations were performed by VA personnel based on a review of claims file, a solicitation of history and symptomatology from the Veteran, and thorough examinations of the Veteran.  The examination reports are accurate and fully descriptive and include an assessment as to whether the service-connected disorders cause impairment in the Veteran's ordinary and occupational activity.  The Board finds that for these reasons, the Veteran has been afforded adequate examinations and the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2016); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

For these reasons, the Board finds that VA's duties to notify and assist the Veteran have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duties.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

Increased Ratings - In General

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2016).  

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2016).  

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2016).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Staged ratings may be appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See e.g. Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Left Leg Radiculopathy

Service connection for left leg radiculopathy as secondary to a service-connected thoracolumbar spine disorder was granted in a June 2010 rating decision.  An initial rating of 10 percent was assigned, effective from the day following discharge from active service.  The STRs showed low back complaints and inservice spinal surgery with resulting radicular pain.  See DC 8521.  38 C.F.R. § 4.124a (2016).  

Under DC 8521, a 10 percent rating is warranted for mild incomplete paralysis of the external popliteal nerve, a 20 percent rating is warranted for moderate incomplete paralysis of the external popliteal nerve, a 30 percent rating is warranted for severe incomplete paralysis of the external popliteal nerve, and a 40 percent rating is warranted for complete paralysis of the external popliteal nerve.  When there is complete paralysis, the foot drops, there is a slight droop of the first phalanges of all of the toes, the foot cannot dorsiflex, there is a loss of extension (dorsal flexion) of the proximal phalanges of the toes, there is a loss of abduction of the foot, adduction is weakened, and anesthesia covers the entire dorsum of the foot and toes.  The same evaluations are assigned for incomplete paralysis of the internal popliteal nerve (tibial) under DC 8524, which would also potentially contemplate the sural nerve. Complete paralysis of the internal popliteal nerve is shown when plantar flexion is lost; frank adduction of foot is impossible; flexion and separation of toes is abolished; no muscle in sole can move; in lesions of nerve high in popliteal fossa, plantar flexion of foot is lost.  

Ratings for paralysis of the sciatic nerve are set forth under DC 8520.  A 10 percent rating is assigned for mild incomplete paralysis of the sciatic nerve.  A 20 percent rating is assigned for moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating is assigned for moderately severe incomplete paralysis.  A 60 percent rating is assigned for severe incomplete paralysis, with marked muscular atrophy.  An 80 percent rating is assigned for complete paralysis of the sciatic nerve; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a (2016).  

The words "mild," "moderate" and "severe" are not defined in the above rating criteria.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2016).  

A note to 38 C.F.R. § 4.124a (2016) states that the term "incomplete paralysis," where involving peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When peripheral nerve involvement is wholly sensory, the rating should be for the mild or, at most, the moderate degree.  Id.  However, 38 C.F.R. § 4.123 (2016) provides that a rating for moderately severe incomplete paralysis may be assigned for neuritis that is not characterized by organic changes, if there is sciatic nerve involvement.  

The 10 percent rating was primarily based on clinical findings made upon VA examination in April 2010.  At that time, the Veteran reported having shooting pains from the knee to his foot 3-4 times per month.  There was constant numbness of the left lateral lower extremity (LLE).  The LLE showed diminished motor strength of 5-/5 as compared to the right leg testing for hip flexors, knee flexors, extensors, toe raise, and plantar flexion.  Sensation was slightly reduced but still presented to light tough and pinprick in the lateral side of the left leg including foot and great toe web space.  This was the L5-S1 dermatome.  

Subsequently dated private and VA records show treatment for various conditions, but LLE radiculopathy was primarily mentioned as a continuing disorder without indication of treatment.  

Upon VA peripheral nerves examination of the LLE in January 2015, the Veteran said that she had decreased sensation of the left lateral calf and left lateral foot and toes 3 through 5.  Since exam in 2010, her numbness had worsened and she felt that this decreased her ability to perform activities that required increased walking as it changed her gait.  

Symptoms included mild constant pain in the LLE with mild paresthesias and/or dysesthesias and numbness.  Knee extension, ankle plantar flexion, and dorsiflexion were to 4/5.  There was no muscle atrophy.  On reflex examination, the deep tendon reflexes were normal.  On sensory examination, the left upper anterior thigh and knee were normal.  Sensory showed decreased sensation in the lower leg, ankle, foot, and toes.  The Veteran's gait was noted to be normal.  Nerves affected included incomplete paralysis of the external popliteal nerve with mild severity.  

As to how her left leg radiculopathy affected her, the Veteran stated that she noticed weakness in the LLE with increased use.  After a period of time with fatigue, she could feel it weakening more and then it affected her gait.  She also could not feet her lateral foot and 3-5th toes which caused her to have disturbance in her gait if she walked quickly due to instability.  

The evidence relevant to the period on appeal reflects symptomatology that is sensory in nature.  In this regard, review of the clinical findings throughout the appeal period and to include examination reports in 2010 and 2015 show no more than mild incomplete paralysis.  At no time was there muscle atrophy or an abnormal gait indicated.  Moreover moderate paralysis of the external popliteal nerve (or sciatic nerve) is not indicated at any time.  Accordingly, an initial evaluation in excess of 10 percent is not warranted for LLE radiculopathy.  
38 C.F.R. § 4.7 (2016).  

Status Post Ventral Hernia Repair

Service connection for status post ventral hernia repair was also granted upon rating decision in June 2010 in that the Veteran underwent inservice surgical repair of an abdominal hernia.  A noncompensable rating was assigned pursuant to DC 7339, effective the date following discharge from active duty.  See DC 7339.  38 C.F.R. § 4.114 (2016).  

DC provides the following for at postoperative ventral hernia: 

Massive, persistent, severe diastasis of recti muscles or extensive diffuse destruction or weakening of muscular and fascial support of abdominal wall so as to be inoperable - 100 percent.

Large, not well supported by belt under ordinary conditions - 40 percent.  

Small, not well supported by belt under ordinary conditions, or healed ventral hernia or postoperative wounds with weakening of abdominal wall and indication for a supporting belt - 20 percent.  

Wounds, postoperative, healed, no disability, belt not indicated - 0 percent.  

38 C.F.R. § 4.114, DC 7339 (2016).  

The noncompensable rating was primarily based on clinical findings from VA examination in April 2010.  At that time, the Veteran stated that postoperatively, she had bumps which recurred in the same area with some associated pain.  These occurred infrequently.  She was told that this was due to weak abdominal muscles.   She had mild tenderness to palpation of the mid abdominal rectus.  There was a mild residual fascial defect.  There was no overt hernial bulge.  

Subsequently dated private and VA records show treatment for various conditions.  The Veteran's ventral hernia was listed in the Veteran's list of medical conditions.  

When examined by VA in January 2015, she said that her hernia condition had worsened since last examined in 2010.  She said that hernias popped out at times and were sore.  The examiner noted that there was surgical repair of the previous ventral hernia, and that there was no current need for a supporting belt.  The Veteran's scar was described in detail.  It is noted that she is separately service connected for such.  There were no significant results found due as a result of the ventral hernia repair.  

Based upon the evidence of record, the Board finds the veteran's postoperative residuals of hernia repair are presently manifested by no evidence of a recurrent hernia or the need for a supportive belt.  There is no evidence of a present small hernia or abdominal wall weakness requiring a belt.  Therefore, entitlement to a compensable rating for post-operative residuals of hernia repair is not warranted.  The preponderance of the evidence is against the veteran's claim.  

Status Post-Surgery Hemorrhoids

Service connection for hemorrhoids was established upon rating decision in August 2010.  This grant was based on inservice surgery for the condition.  A noncompensable was granted pursuant to DC 7336, effective the date that the claim was received.  See DC 7336.  38 C.F.R. § 4.114 (2016).  

External or internal hemorrhoids are evaluated under the provisions set forth at 38 C.F.R. § 4.114, DC 7336 (2016).  Pursuant to those criteria, a noncompensable evaluation is assigned for mild-to-moderate hemorrhoids.  Assignment of a 10 percent evaluation is contemplated where the hemorrhoids are shown to be large or thrombotic, and which are irreducible with excessive redundant tissue, and with evidence of frequent recurrences.  Where there is persistent bleeding and with secondary anemia or fissures, a 20 percent evaluation is warranted.  Under DC 7336, a 20 percent evaluation is the highest rating available.  Id.

The noncompensable rating was primarily based on findings made upon VA examination in April 2010.  At that time, there were large residual hemorrhoidal skin tags at 4 and 6 o'clock.  The Veteran had normal sphincter tone and small, non-thrombosed mildly tender internal hemorrhoids, palpable at 10 and 2 o'clock.  

Subsequently dated private and VA records are essentially silent regarding hemorrhoids until additional VA examination was conducted in January 2015.  At that time, the Veteran said that her hemorrhoids had returned.  She now experienced painful bowel movements with some bleeding.  Examination showed internal and external hemorrhoids that were described as mild but with persistent bleeding.  

The Board finds that prior to January 15, 2015, the criteria for a compensable rating are not met or approximated, as the Veteran's hemorrhoids were not shown to involve excessive redundant tissue; to be large, thrombotic or irreducible; to result in secondary anemia, or to involve fissures.  Specifically, as indicated above, her hemorrhoids were primarily manifested by large residual hemorrhoidal skin tags and non-thrombosed mildly tender internal hemorrhoids.  Accordingly, there is no basis for assigning a compensable rating for hemorrhoids under DC 7336 for the period prior to January 15, 2015.  

From January 15, 2015, forward, the Veteran's hemorrhoids have been assigned a 20 percent rating under DC 7336 for mild hemorrhoids with persistent bleeding.  This is the highest rating available.  Consequently, there is no basis for assigning a higher rating under this DC.  

In sum, a compensable rating for hemorrhoids prior to January 15, 2015, and in excess of 20 percent therefrom, is not warranted.  

Final Considerations

The Board has also considered whether referral for extraschedular ratings is appropriate for the LLE radiculopathy, status post ventral hernia repair, or status post-surgery hemorrhoids.  Such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the claimant's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the claimant's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether an extraschedular rating is warranted.  

Here, the rating criteria clearly contemplate the Veteran's disability pictures.  They include symptomatology of the type reported by the Veteran as to his radiculopathy and hernia and hemorrhoid residuals.  Significantly, the rating criteria include higher ratings where symptomatology of the appropriate degree is demonstrated, except in the case of hemorrhoids.  It is noted that the Veteran is in receipt of the maximum rating for that disorder as of January 15, 2015.  At any rate, referral for extraschedular consideration is not warranted as to the claims for increased ratings.  

Moreover, as the preponderance of the evidence is against the claims for higher ratings, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Finally, the Board has declined to expand the scope of this appeal to include consideration of a total disability rating based on individual unemployability (TDIU).  The Veteran has not claimed, nor does the evidence indicate, that she is unemployable due to her service-connected disabilities.  See Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).  Accordingly, TDIU is not deemed to be a component of the current appeal.  


ORDER

Entitlement to an initial rating in excess of 10 percent for left leg radiculopathy is denied.  

Entitlement to an initial rating in excess of 10 percent for status post ventral hernia repair is denied.  

Entitlement to an initial compensable rating for status post hemorrhoids prior to January 15, 2015, and in excess of 20 percent therefrom is denied.  


REMAND

The Veteran also seeks an initial rating in excess of 10 percent for status post lumbar fusion and diskectomy, thoracolumbar spine.  She reports that after being examined by VA in January 2015, she reported to a private facility the following day for increased symptoms associated with the lower back.  Of record is a private treatment record corroborating the visit.  

The Board also observes that, as the appeal was pending, a new precedential opinion that directly affects its outcome was issued by the United States Court of Appeals for Veterans Claims (Court).  In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 (2016) creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59 (2016).  

Here, the previous VA examination reports do not comply with the requirements of Correia.  Accordingly, the Veteran must be afforded a new VA examination to correct the deficiencies noted above.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all updated treatment records.  

2.  Following completion of the above, schedule the Veteran for the appropriate VA examination to evaluate the service-connected post-surgical thoracolumbar spine disability.  

The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  

The examiner should identify and completely describe all current symptomatology.  The examiner should provide a detailed review of the Veteran's current complaints, as well as findings as to the nature, extent, and severity of symptoms caused by the Veteran's disability.  

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.   

a) The examination report must include ranges of motion of the lumbar spine, with notations as to the degree of motion at which the Veteran experiences pain.  

b) The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  

To the extent possible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  

c) The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups of the thoracolumbar spine.  

To the extent possible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  

d) Pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), the examination should record the results of range of motion testing (and pain) on BOTH active and passive motion AND in weight-bearing and nonweight-bearing.  

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the claim should be readjudicated based on the entirety of the evidence.  

If the claim remains denied, the Veteran and her representative should be issued a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


